Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record does not rendered obvious the combination set forth in claim 1. In particular, claim 1 does not show “the electronic control unit configured to perform switching from the engine travel mode to the EV travel mode through a first stage to start the filling control when it is determined that the possibility is high that the engine stop condition will be established afterwards while the engine travel mode is selected, a second stage to start the clutch release control by switching the switching valve to the second state in response to establishment of the engine stop condition, and a third stage to stop operation of the engine after completion of the clutch release control” in combination with the other claim limitations. The prediction aspect with the mode switching and combination of each steps in the stages deemed the claim allowable.
The closest prior art of record is Yoshikawa et al. (US 2013304293 A1) which has a similar structure (Fig. 1), engine running and motor running mode, torque replacement, and information on a hydraulic control circuit with a solenoid valve (paragraph [0022]-[0024]). However, the prior art lacks the filling control with the oil passages and stages for the mode switching. The prediction means is also more focused on the transition from the driving state to the driven state at the time of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Futatsudera et al. ‘075 teaches the structure with engine drive mode and EV mode (Fig. 4) and a hydraulic circuit for clutch control (Fig. 2) but lacks similar filling control and torque replacement.
Hirata et al. ‘437 teaches a hybrid vehicle with clutch controls happening between the engine and electric motor in the power transmission path but lacks the two oil passages and the switch valve with hydraulic controls. The prior art also lacks the filling controls and the order of the steps in the stages to stop the engine.
Amemiya ‘358 teaches a hybrid vehicle with the engine and electric motor/generator connected via a clutch and the engine stop controls. However 
Kuwahara et al. ‘953 teaches switching valves and a hydraulic circuit of a clutch with oil passages between the engine and the electric motor but lacks the order of steps in the stages to stop the engine.
Kim et al. ‘895 teaches more about startup of the engine and its fill control (paragraph [0042]) and lacks the stages and similar oil passages. 
Bray ‘125 teaches two oil passages but lacks the engine stop and start controls and the drive modes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656